Election/Restrictions
	Claims 1-2 and 4-9 are allowable. Claim 6, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species 1-4, as set forth in the Office action mailed on 1/4/2022, is hereby withdrawn and claim 6 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Notice of Allowability
	The following is an examiner’s statement of reasons for allowance: 
	In regards to the Final Rejection filed on 06/17/2022 claims 3 and 5 were previously objected to for being dependent upon a rejected base claim however, were considered allowable subject matter. With the combining of all elements of claim 3 into that of claim 1 and further cancelling claim 3; would now deem claim 1 in condition for allowance. Claim 1 is considered allowable as the prior art of Arai either alone or in combination does not render obvious the following: ‘a first pad-joining portion’ and ‘a second pad-joining portion’. As such, there is no separation in the sides of Arai that would allow for an additional segment/portion to be added to any of the edges that could be coupled to each of the neighboring side portions. 
	Additionally, new independent Claim 9 is also considered in condition for allowance, as it includes the previous allowable subject matter (claim 5) that was indicated in the Final Rejection filed on 06/17/2022. the prior art of Arai in view of Hsu either alone or in combination does not render obvious the claim limitation that the gas capsule is disposed inside the main mattress portion. Rather the art of Hsu discloses that the air pump is external and displaced a distance away from the air intake portions.
	Therefore, with the prior art failing to disclose the instant invention and an additional search, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in the art to have arrived at and/or claimed this specific combination of features in the designed configuration based on the teachings of the prior art.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
7/1/2022